United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Santa Barbara, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Raquell K. Denio, for the appellant
Office of Solicitor, for the Director

Docket No. 14-444
Issued: June 20, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 26, 2013 appellant, through her representative, filed a timely appeal from
the September 17, 2013 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP), which denied her request for reconsideration on the grounds that it was not timely filed
and failed to establish clear evidence of error.1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
review this decision. Because more than 180 days elapsed between the last OWCP merit
decision dated December 19, 2011 and the filing of the appeal, the Board lacks jurisdiction to
review the merits of this case.3

1

On appeal, appellant submitted new evidence. The Board has no jurisdiction to review new evidence on appeal.
See 20 C.F.R. § 501.2(c).
2
3

5 U.S.C. §§ 8101-8193.

For OWCP decisions issued prior to November 19, 2008, a claimant has up to one year to file a Board appeal.
See 20 C.F.R. § 501.3(d)(2). For OWCP decisions issued on or after November 19, 2008, a claimant has 180 days
to file a Board appeal. See 20 C.F.R. § 501.3(e).

ISSUE
The issue is whether OWCP properly determined that appellant’s reconsideration request
was not timely filed and failed to establish clear evidence of error.
FACTUAL HISTORY
On December 21, 2009 appellant, then a 55-year-old modified window clerk, filed an
occupational disease claim (Form CA-2) alleging that a change in her limited duty caused a
worsening of her bilateral carpal tunnel syndrome, ulnar neuritis and tenosynovitis of the right
shoulder. She stopped work on September 14, 2009. At the time of this claim, appellant was
performing modified work duties due to another work-related injury.4 She also subsequently
attributed a cervical condition to her work duties.
By decision dated February 9, 2010, OWCP denied the claim on the basis that fact of
injury was not established. It found the evidence insufficient to establish how appellant’s work
duties changed starting on June 13, 2009. OWCP also found that there was no medical evidence
providing a diagnosis which could be connected to the claimed event(s).
Appellant requested a review of the written record by OWCP’s Branch of Hearings and
Review. By decision dated June 29, 2010, an OWCP hearing representative vacated the
February 9, 2010 decision and remanded the case for further development. The hearing
representative found that while appellant’s specific allegations regarding the duties she
performed are not established by the evidence of record, the employing establishment agreed that
she was assigned window duties exclusively when no other work was available. The hearing
representative also found that there was sufficient evidence to support that appellant may have
sustained a worsening in her upper extremity conditions as a result of her window duties. The
hearing representative remanded the case for additional medical development and referral to an
appropriate specialist for a second opinion evaluation with regard to any medical condition
caused or changed by the work duties performed from August 7 through September 11, 2009.
By decision dated May 18, 2011, OWCP denied the claim on the basis that causal
relation had not been met. Determinative weight was accorded to the second opinion evaluation
of Dr. H. Harlan Bleecker, a Board-certified orthopedic surgeon, who opined that none of the
claimed diagnosed conditions were related to the factually established employment duties as a
modified window clerk. He determined that there were documented symptoms of carpal tunnel
syndrome.5

4

Under claim number xxxxxx485, OWCP accepted the condition of bilateral carpal tunnel syndrome with a date
of injury of March 1, 1994. It paid appropriate benefits including authorized surgeries for left-sided carpal tunnel
release and flexor tenosynovectomy and right-sided carpal tunnel release and flexor tenosynovectmy. Appellant
worked a modified permanent light-duty position until April 14, 2009, when the employing establishment offered
her another light-duty position.
She worked in the new light-duty position from April 14 through
September 12, 2009.
5

Claim number xxxxxx485, which OWCP accepted for bilateral carpal tunnel syndrome, remains open for
medical treatment.

2

Appellant requested an oral hearing before an OWCP hearing representative, which was
held on September 30, 2011. She submitted arguments, as well as additional evidence, including
witness statements, photographs and medical reports. By decision dated December 19, 2011, an
OWCP hearing representative affirmed the May 18, 2011 decision. The hearing representative
found that appellant’s specific allegations regarding the duties that she performed were not
established by the evidence of record and the medical opinion of appellant’s treating physician
was not based on an accurate history of the duties appellant actually performed or was
sufficiently reasoned to change the weight of medical opinion.
In a December 14, 2012 letter, which OWCP received on December 26, 2012, appellant,
through her representative, requested reconsideration. Citing numerous OWCP procedures and
case law, the representative argued that appellant met her factual burden of proof relative to
performing exclusive window duties; the statement of accepted facts provided by OWCP to the
second opinion examiner was deficient and did not give any credit to the evidence or statements
provided by appellant regarding her modified duties; the second opinion examiner was asked
misleading questions regarding the case; the second opinion examiner’s opinion was not
rationalized or sufficiently explained; the medical reports from appellant’s treating physicians
were sufficient to meet her burden of proof or to cause a conflict in medical opinion evidence;
and the witness statements from appellant should not be disregarded.
In support of her reconsideration request, appellant submitted a December 12, 2012
declaration under oath; additional witness statements from Coworkers Julio Davila and Michael
Post regarding appellant’s duties; October 23 and November 21, 2012 and May 8, 2013 progress
reports from Dr. Daniel A. Capen, a Board-certified orthopedic surgeon. Duplicative copies of
evidence already of record were also submitted.
In a May 6, 2013 letter, the employing establishment pointed out discrepancies in
appellant’s description of her modified duties supported by the evidence of record and asserted
that the modified duties provided during the period June through September 2009 were in
accordance with her physician’s prescribed restrictions.
In an August 14, 2013 letter, appellant’s representative responded to the employing
establishment’s rebuttal.
By decision dated September 17, 2013, OWCP found that appellant’s request for
reconsideration was untimely filed and failed to present clear evidence of error.
LEGAL PRECEDENT
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under section 8128(a) of FECA.6 It will not review a decision denying or terminating a
benefit unless the application for review is filed within one year of the date of that decision.7 In
implementing the one-year time limitation, OWCP’s procedures provide that the one-year time
6

5 U.S.C. § 8128(a).

7

20 C.F.R. § 10.607; see also D.K., 59 ECAB 141 (2007).

3

limitation period for requesting reconsideration begins on the date of the original OWCP
decision. However, a right to reconsideration within one year accompanies any subsequent merit
decision on the issues.8
When an application for review is untimely, OWCP undertakes a limited review to
determine whether the application presents clear evidence that OWCP’s final merit decision was
in error.9 Its procedures state that OWCP will reopen a claimant’s case for merit review,
notwithstanding the one-year filing limitation set forth in 20 C.F.R. § 10.607(a), if the claimant’s
application for review shows clear evidence of error on the part of OWCP.10 In this regard,
OWCP will limit its focus to a review of how the newly submitted evidence bears on the prior
evidence of record.11
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP. The evidence must be positive, precise and explicit and must
manifest on its face that OWCP committed an error. Evidence which does not raise a substantial
question concerning the correctness of OWCP’s decision is insufficient to establish clear
evidence of error. It is not enough merely to show that the evidence could be construed so as to
produce a contrary conclusion. This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and
whether the new evidence demonstrates clear error on the part of OWCP. To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to raise a substantial question as to the correctness of OWCP’s decision. The
Board makes an independent determination of whether a claimant has submitted clear evidence
of error on the part of OWCP, such that OWCP abused its discretion in denying merit review in
the face of such evidence.12
ANALYSIS
By decision dated December 19, 2011, an OWCP hearing representative affirmed the
denial of appellant’s claim for an occupational disease on the grounds that causal relationship
had not been established. Appellant requested reconsideration of this decision in a letter dated
December 14, 2012, which OWCP received on December 26, 2012. In a September 17, 2013
decision, OWCP denied her request for further review of the merits of her claim on the grounds
that her request was untimely filed and failed to demonstrate clear evidence of error.

8

Veletta C. Coleman, 48 ECAB 367 (1997). Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.3(b)(1) (January 2004).
9

A.F., 59 ECAB 714 (2008).

10

E.R., Docket No. 09-599 (issued June 3, 2009). See supra note 8 at Chapter 2.1602.3 (January 2004).

11

D.G., 59 ECAB 455 (2008).

12

Id. See James R. Mirra, 56 ECAB 738 (2005).

4

OWCP properly determined that appellant failed to file a timely application for review.
Its procedures provide that the one-year time limitation period for requesting reconsideration
begins on the date of the original OWCP decision.13 A right to reconsideration within one year
also accompanies any subsequent merit decision on the issues.14 The Board notes that, for merit
decisions issued prior to August 29, 2011, OWCP’s procedures provided that the timeliness for a
reconsideration request was determined not by the date OWCP received the request, but by the
postmark on the envelope.15 OWCP’s new procedures as of August 29, 2011 require that, for all
merit decisions issued on and after August 29, 2011, the timeliness of a reconsideration request
is determined by the date the request is received by OWCP.16 As appellant’s December 14, 2012
request for reconsideration was received by OWCP on December 26, 2012, more than one year
after the last merit decision of December 19, 2011, it was untimely. Consequently, she must
demonstrate clear evidence of error by OWCP in denying her claim for compensation.17
Appellant’s claim was denied on the grounds that she had not established causal
relationship. On reconsideration, she alleged that the statement of accepted facts was deficient
and the second opinion was asked misleading questions regarding the case as it did not include
all the employment factors identified and performed by her. Appellant also argued that the
second opinion examiner’s opinion was not rationalized or sufficiently explained and that the
medical reports from her treating physicians were sufficient to meet her burden of proof or to
cause a conflict in medical opinion evidence. These arguments, however, do not raise a
substantial question concerning the correctness of OWCP’s December 19, 2011 decision or
establish clear evidence of error. The hearing representative specifically found that appellant’s
allegations regarding the duties she performed were not established by the evidence of record;
thus, her allegations alone would not be part of the statement of accepted facts. The Board notes
that there is no evidence to suggest that the medical findings provided by the second opinion
physician were erroneous or that he was misled with regard to the facts of the case. Also there is
no evidence to suggest that the statement of accepted facts was incomplete or erroneous.
Appellant also submitted a December 12, 2012 declaration under oath; additional witness
statements from coworkers regarding her duties and progress reports from Dr. Capen. The
progress reports from Dr. Capen do not address the relevant issue involved, causal relationship.
While the statements from appellant and her coworkers provide varying accounts from those
reflected in the hearing representative’s decision, this does not amount to clear and convincing
evidence of error. The term clear evidence of error is intended to represent a difficult standard.
The claimant must present evidence which, on its face, shows that OWCP made an error (for
example, proof of a miscalculation in a schedule award). Evidence such as a detailed, wellrationalized report, which if submitted prior to OWCP’s denial, would have created a conflict in
medical opinion requiring further development, is not clear evidence of error and would not
13

20 C.F.R. § 10.607(a).

14

Robert F. Stone, 57 ECAB 393 (2005).

15

See supra note 8 at Chapter 2.1602.3(b)(1) (January 2004).

16

Id. at Chapter 2.1602.4(e) (August 29, 2011).

17

See supra note 13; see D.G., 59 ECAB 455 (2008); Debra McDavid, 57 ECAB 149 (2005).

5

require a review of a case.18 While the submitted evidence could possibly be construed to
produce a contrary conclusion, it does not present clear evidence of error in the hearing
representative’s decision.
The Board finds that this evidence is insufficient to shift the weight of the evidence in
favor of appellant’s claim or raise a substantial question that OWCP erred in denying her claim.
Therefore, the Board finds that she has not presented clear evidence of error.
On appeal, appellant’s representative contends that OWCP erred in considering her
request to be untimely as it was postmarked and mailed within one year from the December 19,
2012 decision. She contends that OWCP failed to give proper notice in its appeal rights
instructions with the December 19, 2012 decision regarding the change in OWCP’s regulations
regarding how timeliness of reconsideration requests was determined. Effective August 29,
2011, OWCP amended its regulations, after months of a comment period, to reflect that an
application for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought19 as opposed to the use of the postmark to
determine timeliness.20 Contrary to the argument advanced by appellant’s representative, she
had sufficient notice that any request for reconsideration had to be submitted to OWCP within
one year of the date of the decision.21 Any change in OWCP’s regulations regarding the
timeliness of the submission of reconsideration requests is the responsibility of appellant.22
Appellant’s request was untimely as it was not received by OWCP until December 26, 2012,
more than one year after the last merit decision of December 19, 2011. Her other arguments on
appeal pertain to the merits of the case, over which the Board does not have jurisdiction.
CONCLUSION
The Board finds that appellant’s request for reconsideration was untimely filed and failed
to present clear evidence of error.

18

Annie L. Billingsley, 50 ECAB 210 (1998).

19

See supra note 13.

20

Prior to August 29, 2011, OWCP’s regulations provided in pertinent part: An application for reconsideration
must be sent within one year of the date of OWCP’s decision for which review is sought. If submitted by mail, the
application will be deemed timely if postmarked by the U.S. Postal Service within the time period allowed.
20 C.F.R. § 10.607(a) (April 1, 2011).
21

See G.T., Docket No. 13-1818 (issued January 7, 2014).

22

See B.J., 59 ECAB 660 (2008). The Board has held that an employee’s unawareness of possible entitlement,
lack of access to information or ignorance of the law of one’s rights and obligations under it do not constitute
exceptional circumstances that excuse a failure to file a timely claim.

6

ORDER
IT IS HEREBY ORDERED THAT the September 17, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 20, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

